IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-75,844-01


EX PARTE BRADLEY JASON JORDAN, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 08-04-03999-CR IN THE 9th  JUDICIAL DISTRICT COURT
MONTGOMERY COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court by the
clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas Code of
Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was
convicted of murder and his sentence was assessed at thirty years' confinement.   
	This application was originally denied by this Court without written order on the trial court's
findings without a hearing on July 6, 2011.  On our own motion, we have reconsidered the habeas
application in this cause. 
	After this Court's independent review of the record, which includes a supplemental medical
affidavit, we find that Applicant's claims are without merit.  Relief is denied.  
DELIVERED: October 12, 2011
DO NOT PUBLISH